DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/28/22 is acknowledged.
Claims 11-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Janesky, US 2016/0032595 in view of Kurzer et al., US 2015/0376946.
Regarding claims 1, 4-5 and 7:
Janesky discloses a floor board comprising a polyurethane-foam board (102, para. 0019 and 0029) where the polyurethane-foam board is made from a polyurethane foamed material that may be made by foaming a polyurethane foaming raw material.
Janesky does not expressly disclose thread-like members.
Kurzer discloses a method of making a pultruded member of thermoplastic resin of polyurethane (Abstract and paragraph 0002), wherein the pultruded member is provided with a plurality of thread-like members of glass fiber (201) that extend throughout the polyurethane board in a length, and the plurality of thread-like members are arranged with equal-spacings in the width direction therebetween (para. 0043); and 
the polyurethane board can be formed by continuous pulling.
At the time the invention was filed, it would have been obvious to construct the floor board of Janesky with glass fiber threads as suggested by Kurzer in order to provide a more robust layer with reinforcement (Background of Kurzer).
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as 
Regarding claim 6:
Janesky does not specify the raw material of the polyurethane foam but specifies that it can be made by extrusion or expansion (para. 0029) which would include a resin and a foaming agent. 
Regarding claims 8-9:
Janesky discloses wherein the thickness range is 0.5” to 3” (para. 0019) which corresponds to 13 to 76mm, overlapping with the 25-35mm thickness claimed. 
Regarding claim 10:
Janesky discloses wherein the two ends of the floor board are provided with rabbets (301 and 302) for splicing.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Janesky, US 2016/0032595 in view of Kurzer et al., US 2015/0376946, further in view of Schiffmann et al., US 2009/0165411
Regarding claim 2:
Janesky discloses a laminate board (201) on an upper side of the polyurethane foam board of rigid material but does not specify FRP.
Schiffmann discloses a composite board of foam (32) and a rigid reinforcing layer (34) surrounding the foam wherein the rigid reinforcing layer is FRP (para. 0139).

Regarding claim 3:
Neither Janesky nor Schiffmann disclose the exact thickness of the rigid board layer.
It would have been an obvious matter of design choice to provide an FRP layer of specifically 0.5mm to 5.0mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  There would be no unexpected or unpredictable result obtained from providing the specific thickness. There is no evidence that the claimed dimensions not specifically taught by  Janesky and Schiffmann provide a criticality that would be unachievable and unexpected with a reasonable amount of experimentation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633